Citation Nr: 1034595	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  04-07 673A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection or a disorder of the pancreas.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Milwaukee, Wisconsin, VA 
Regional Office (RO).


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from July 
1967 to July 1969.  

2.	On July 21, 2010, the Board was notified by the Department 
of Veterans Affairs (VA) Milwaukee Regional Office, that the 
Veteran died in July 2010.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of this claim at this time.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 415. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the Veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
Veteran for purposes of processing the claim to completion.  Such 
request must be filed not later than one year after the date of 
the Veteran's death.  See Veterans' Benefits Improvement Act of 
2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA RO from which the claim originated 
(listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


